Detailed Action1
Election/Restriction
Newly submitted claim 14 is directed to an invention that lacks unity with the invention originally claimed because there is a posteriori lack of unity of invention. 
The common technical feature in both groups include the structural limitations of claim 11. These elements cannot be considered a special technical feature under PCT Rule 13.1 because these elements are shown in the prior art. As detailed below, Jakob anticipates claim 11. The existence of an anticipatory reference demonstrating that one or more generic claims lack novelty establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the method from the apparatus supports restriction of the groups. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102008062114 (“Jakob”).
Regarding claim 1, Jakob discloses a device (1) for alternately inserting a first ram (24/27) or a second ram (26/28) into a ram feeder (12, paras. [0022] & [0026], wherein all references to the Jakob specification refer to the machine translation submitted with the Office action mailed on January 22, 2021), wherein the first ram and the second ram are arranged movably on a retaining plate (6) in a first movement direction (direction Y, para. [0022]), wherein the ram feeder is movable in a second movement direction (direction X illustrated in fig. 2, paras. [0018] & [0025]), orthogonal to the first movement direction (fig. 2, wherein directions X and Y are orthogonal).
Claim 1 also recites a guide sleeve, … the guide sleeve extends in the second movement direction from a surface of the ram feeder, and the surface of the ram feeder is orthogonal to the second movement direction and facing away from the retaining plate. Jakob teaches a guide sleeve 17 comprising recess 16 (fig. 2, para. [0019]). Jakob also teaches to rotate the ram feeder 12 forty-five degrees so that the recess 16 is aligned with and positioned beneath ram 24 (fig. 2, para. [0025]). This allows the ram 24 to move into recess 16 to drive the pins (para. [0026]). In the rotated position with the recess 16 aligned with and beneath the ram 24, the sleeve 17 extends in the second movement direction from a surface of nut 19 that is orthogonal to the second movement direction and that faces away from the retaining plate 6 (fig. 2).
Regarding claim 2, Jakob further teaches the first ram comprises a first stripping claw head (24) and the second ram comprises a second stripping claw head different from the first stripping claw head (26, figs. 1 & 2, i.e. different lengths).
Claim 3 recites the first ram has a first spring and the second ram has a second spring. When viewing the top of figure 2, Jakob discloses springs wrapped around elements 27 & 28.
Regarding claim 4, Jakob further teaches the first ram is arranged parallel to the second ram on a carriage (figs. 1 & 2). 
Claim 5 recites a reception is arranged on the carriage, wherein the first ram and the second ram are held in the reception. Jakob teaches openings, or receptions, in the carriage 25 that allow the heads 24/26 to connect to devices 27/28 (figs. 1 & 2, paras. [0022], [0023] & [0027]).
Regarding claim 7, Jakob further teaches the guide sleeve includes a receiving slot (16; fig. 2, para. [0019]).
Claim 8 recites the receiving slot comprises a stripping claw stop. Jakob teaches the receiving slot 16 to comprise clamping devices that hold stripping devices therein (para. [0024]). 
Regarding claim 9, Jakob further teaches the carriage (25) can be moved in the first movement direction by a drive (para. [0022]).
Claim 10 recites the ram feeder can be moved in the second movement direction by a drive (para. [0018], i.e. drive connected to plate 15).
Regarding claim 11, Jakob teaches an apparatus (1) comprising: a retaining plate (6); a carriage (25) connected to the retaining plate and movable relative to the retaining plate along a first axis (figs. 1-2; para. [0022]); a first ram (24) inserted into the carriage and movable in the carriage along a second axis perpendicular to the first axis, the first ram including a first stripping head (fig. 2, paras. [0023]-[[026]); a second ram (26) inserted into the carriage and movable in the carriage along a third axis parallel to the second axis, the second ram including a second stripping head (fig. 2, paras. [0023]-[[026]); and a ram feeder (12) including a guide sleeve (17) extending from a surface of the ram feeder facing away from the carriage (fig. 2, wherein the surface is the surface of nut 19 that faces away from carriage 25), wherein the carriage is moveable to align the first ram or the second ram with the guide sleeve (fig. 2, para. [0022] & [0026]), and wherein the ram feeder is movable relative to the retaining plate along a fourth axis parallel to the third axis to receive the first ram or the second ram into the guide sleeve (fig. 2, para. [0018]).
Regarding claim 12, Jakob further teaches the first stripping head is different from the second stripping head (fig. 2, i.e. different lengths).	 
Regarding claim 13, Jakob further teaches the first stripping head is for a stripping pin (para. [0024]). Claim 13 further recites the second stripping head is for a stripping claw. Since the ram head of Jakob is a cylindrical member that is inserted into a cylindrical recess 16, and the stripping device is clamped within the guide sleeve (para. [0024]), the ram head is capable of driving a stripping claw that has dimensions that position the claw at least partially within a center of the recess 16.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob as applied to claim 5 above, and further in view of US Patent No. 5,844,142 (“Blanch”).
Regarding claim 6, Jakob fails to explicitly teach the reception serves as a stop for the first spring and the second spring. This would have been obvious in view of Blanch. 
Blanch teaches a stripping pin for stripping a needle (col. 27 lines 11-17). Similarly to Jakob, the stripping device of Blanch comprises a head 192 connected to a device 194 to reciprocate the head via an assembly 190 comprising an channel, i.e. reception (fig. 16, col. 27 lines 11-17). Blanch teaches a spring 193 around the pin assembly and within the channel such that the spring abuts a portion of the channel, thereby forming a stop. 
In this case, both Jakob and Blanch teach a stripping device comprising a head 192 connected to a device 194 to reciprocate the head via an assembly 190 comprising an channel, i.e. reception. However, Jakob is silent as to the structure of the assembly/carriage comprising the channel. Blanch teaches one of skill in the art that the pin can comprise a spring therearound and within the channel such that a surface of the channel forms a stop for the spring. Since the stripping device of Jakob and Blanch operate in similar ways, it would be obvious and predictable to modify Jakob such that the device comprises a spring therearound and within the channel/reception of the carriage such that a surface of the channel/reception forms a stop for the spring.
In the alternative, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob as applied to claim 2 above, and further in view of Blanch.
Assuming arguendo that figs. 1 and 2 of Jakob don’t teach the first and second springs, this limitation would have been obvious in view of Blanch for the same reasons detailed in the rejection to claim 6, above. 

Response to Arguments
Applicant's arguments filed April 6, 2021 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 7-10 of the remarks, Applicant argues that the newly added limitations of claim 1 overcome the rejection in view of Jakob. Applicant further argues that new claim 11 is patentable over Jakob for similar reasons. The examiner respectfully disagrees. 


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”